USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 1 of 16
                                                       Page 1                                                         Page 2
                    UNITED STATES DISTRICT COURT                    1               APPEARANCES
                    NORTHERN DISTRICT OF INDIANA                         All Parties Appearing Via Zoom Videoconference
                     FORT WAYNE DIVISION                            2
                                                                    3   ON BEHALF OF THE PLAINTIFFS:
           RYAN KLAASSEN, JAIME CARINI, )                           4     THE BOPP LAW FIRM
           D.J.B., by and through his )                                   1 South 6th Street
           next friend and father,     )
                                                                    5     Terre Haute, Indiana 47807
           DANIEL G. BAUMGARTNER,                 )
           ASHLEE MORRIS, SETH CROWDER, )                                 812-232-2434
           MACEY POLICKA, MARGARET ROTH, )                          6     BY: MELENA S. SIEBERT, ESQ.
           and NATALIE SPERAZZA,               )                             msiebert@bopplaw.com
                                )                                   7
                     Plaintiffs, )                                  8
                                ) CASE NO.                          9
               -vs-               ) 1:21-cv-00238                  10   ON BEHALF OF THE DEFENDANT:
                                )                                  11     FAEGRE DRINKER BIDDLE & REATH LLP
           THE TRUSTEES OF INDIANA               )
                                                                          300 North Meridian Street, Suite 2500
           UNIVERSITY,                   )
                                                                   12     Indianapolis, Indiana 46204
                                )
                     Defendant.      )                                    317-237-0300
                                                                   13     BY: ANNE K. RICCHIUTO, ESQ.
                    DEPOSITION OF MARGARET ROTH                              anne.ricchiuto@faegredrinker.com
                       July 1, 2021                                14
                                                                   15
              Remote oral deposition of MARGARET ROTH,             16   ALSO PRESENT:
           commencing at 4:33 p.m., on the above date, before      17     MICHELE ROTH
           CORINNE T. MARUT, C.S.R. No. 84-1968, Registered        18
           Professional Reporter, Certified Realtime Reporter
                                                                   19
           and Notary Public.
                                                                   20   REPORTED BY: CORINNE T. MARUT, C.S.R. No. 84-1968
                                                                   21
                 GOLKOW LITIGATION SERVICES                        22
               877.370.3377 ph / 917.591.5672 fax                  23
                     deps@golkow.com                               24


                                                       Page 3                                                         Page 4
       1                    INDEX                                   1       THE REPORTER: All parties to this deposition
       2   MARGARET ROTH                        EXAMINATION         2    are appearing remotely and have agreed to the
       3     BY MS. RICCHIUTO.............. 4                       3    witness being sworn in remotely.
             BY MS. SIEBERT................ 47
                                                                    4           Due to the nature of remote reporting,
       4     BY MS. RICCHIUTO.............. 52
                                                                    5    please pause briefly before speaking to ensure all
             BY MS. SIEBERT................ 55
       5                                                            6    parties are heard completely.
       6                                                            7           Counsel will be noted on the
       7                                                            8    stenographic record.
       8               EXHIBITS                                     9           Counsel, do you so stipulate to the
       9   ROTH DEPOSITION EXHIBIT                 MARKED FOR ID   10    remote swearing in of the witness?
      10   No. 1     Signed Verification         18                11       MS. SIEBERT: Plaintiffs' counsel does.
      11   No. 2     Verified Complaint for       19
                                                                   12       MS. RICCHIUTO: IU does.
                   Declaratory and Injunctive
                                                                   13              (WHEREUPON, the witness was duly
      12           Relief
      13
                                                                   14               sworn.)
      14                                                           15                 MARGARET ROTH,
      15                                                           16    called as a witness herein, having been first duly
      16                                                           17    sworn, was examined and testified as follows:
      17                                                           18                   EXAMINATION
      18                                                           19    BY MS. RICCHIUTO:
      19
                                                                   20       Q. Hi, Margaret. My name is Anne
      20
                                                                   21    Ricchiuto. I'm a lawyer for IU, and I'm defending
      21
      22
                                                                   22    them in this lawsuit that you are one of the
      23                                                           23    Plaintiffs in.
      24                                                           24           The other note I want to make about


                                                                                            1 (Pages 1 to 4)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 2 of 16
                                                    Page 5                                                    Page 6
       1   technical issues, I know you've already had one and    1        A. I have not.
       2   we all have them all the time. So, if anything         2        Q. Okay. So, I'll briefly go over the
       3   else happens, we will just kind of notify each         3   process. This is just some time for me to ask you
       4   other and stay in touch and get connected back         4   some questions and just learn a little bit more
       5   together as quickly as we can.                         5   about your position in this case.
       6           Does that work for you?                        6            You understand you're under oath to
       7      A. Yep.                                             7   testify truthfully today, correct?
       8      Q. Okay. Is there anybody in the room with          8        A. Yes.
       9   you on your end?                                       9        Q. And I will pose questions to you and
      10      A. Yes. My stepmother.                             10   I'll be interested in whatever your answers are to
      11      Q. Okay. Hello.                                    11   those. There aren't right or wrong answers. I'm
      12           And that's just fine. We were -- we           12   just trying to understand what your view is.
      13   were aware that that was a possibility.               13            Do you have any notes or documents there
      14           The one thing I just want to say,             14   with you?
      15   Margaret, is if there is a time that you want to      15        A. Nope.
      16   talk to her for some reason or talk to your lawyer,   16        Q. Okay. If you -- if I ask you a question
      17   I need you to tell me that.                           17   and you don't understand it, which happens from
      18           And can you make a commitment that            18   time to time, I want you to tell me or ask me to
      19   you're not going to text or use any chat feature or   19   rephrase it. If you answer a question that I ask
      20   otherwise communicate with her while you're           20   you, I'm going to assume that you understood it.
      21   testifying?                                           21   So, if you don't understand it, please let me know.
      22      A. Yes.                                            22            The Court Reporter is taking down what
      23      Q. Okay. Have you ever had your deposition         23   we say. You can't see her hands, but they are
      24   taken before?                                         24   moving really quickly. And, so, we need to help


                                                    Page 7                                                    Page 8
       1   her out by making sure that our answers are            1      A. We are -- well, I'm personally objecting
       2   audible.                                               2   to getting the vaccine. I don't know what to say.
       3           So, nods and head shakes and "uh-huh"          3      Q. Okay. That's okay. That's okay.
       4   and "uh-uh," things that we would do in normal         4           Is there anything else that you -- that
       5   conversation, we have to try to make sure not to do    5   caused you to want to be part of this lawsuit?
       6   because that makes Corey's job harder.                 6      A. I wanted to be part of this lawsuit to
       7           So, if I ask you a question, I'm going         7   defend other people's rights to not get the
       8   to ask you to answer me audibly.                       8   vaccine.
       9           Does that work for you?                        9      Q. Okay.
      10       A. That works.                                    10      A. I wanted to protect my future health, my
      11       Q. Okay. The last thing I want to let you         11   future ability to have children.
      12   know is that it's possible that your attorney will    12      Q. Okay. We'll talk more about those
      13   have an objection to a question that I ask you, and   13   things a little bit later.
      14   that's just fine if she does.                         14           How did you learn about the opportunity
      15           For the most part you're going to go          15   to be part of this lawsuit?
      16   ahead and answer the question anyway unless she       16      A. My father and my stepmother presented it
      17   specifically instructs you not to. So, I just want    17   to me and told me that it would be an option to
      18   to let you know that it's possible that she could     18   pursue going to IU.
      19   have an objection, and that's perfectly fine.         19      Q. Do you know how they found out about it?
      20           Will you please state your name for the       20      A. Not specifically, no.
      21   record, Margaret.                                     21      Q. Okay. Were they recommending that you
      22       A. My name is Margaret Roth.                      22   become involved as a Plaintiff?
      23       Q. Tell me about the lawsuit that we're           23      A. No. I volunteered.
      24   here to talk about today.                             24      Q. When you said it was an option to attend


                                                                                       2 (Pages 5 to 8)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 3 of 16
                                                  Page 9                                                   Page 10
       1   IU, what do you mean by that?                        1   up down there?
       2       A. I mean that if we can't get this to go        2      A. I have applied, but they haven't been
       3   through that I will not be attending Indiana         3   released.
       4   University.                                          4      Q. Okay. So, is it your testimony that you
       5       Q. So, if your injunction is not granted,        5   will withdraw entirely from IU if the injunction is
       6   you will not attend starting in August?              6   not granted?
       7       A. Most likely, yes.                             7      A. Yes.
       8       Q. So, you might attend?                         8      Q. What will you do this fall instead?
       9       A. Can I speak to my lawyer?                     9      A. I'll either attend a community college
      10       Q. Not while a question is pending. I need      10   or find another college that would be
      11   you to answer the question, and then you can talk   11   accommodating.
      12   to her.                                             12      Q. Did you -- the paper that gets filed to
      13       A. Can you say that again then, please.         13   have a lawsuit is called a Complaint. Did you read
      14       Q. Sure. I'm just trying to understand if       14   that -- have you seen it?
      15   the injunction is not granted whether you will      15      A. I believe so, yes.
      16   attend IU in August or not.                         16      Q. Okay. Do you know if you saw it before
      17       A. If the injunction is not granted, then I     17   or after it was filed?
      18   will not be attending IU.                           18      A. I don't know specifically.
      19       Q. Have you registered for classes already?     19      Q. Okay. Do you remember signing something
      20       A. I have.                                      20   called a verification page?
      21       Q. Do you have living arrangements? What        21      A. Yes.
      22   campus are you going to go to, Margaret?            22      Q. Do you have an understanding of what
      23       A. Bloomington.                                 23   that verification page did?
      24       Q. Do you have living arrangements signed       24      A. I don't quite remember.


                                                Page 11                                                    Page 12
       1      Q. Or why did your lawyers ask you to sign        1   wish to risk happening to me. It has not been
       2   that, do you know?                                   2   tested over a lengthy amount of time. It's only
       3      A. I don't quite remember.                        3   been out for a few months. So, no one knows the
       4      Q. Okay. Do you know if you signed it             4   long-term effects.
       5   before or after the lawsuit was filed?               5           There are threats to fertility. There
       6      A. I don't remember.                              6   is threats with heart conditions. There is
       7      Q. Do you know if you read the lawsuit            7   cancer-causing -- excuse me. There is possibility
       8   before or after it was filed?                        8   that it could enhance the probability of cancer,
       9      A. I don't remember.                              9   and we've had a long history of cancer in my family
      10      Q. Okay. I think, Margaret, that you             10   and I don't want to risk that.
      11   said -- I want to call you Michele because that's   11           From what I've seen, there is less risk
      12   what's on your Zoom name. So, if I do that, I'm     12   to getting COVID, especially at my age, than to put
      13   sorry.                                              13   something that I don't know what it is into my
      14           Margaret, I think that you said that you    14   body.
      15   have not been vaccinated, is that right?            15       Q. Okay. I want to talk about some of
      16      A. That's correct.                               16   those things that you just said a little bit more,
      17      Q. Do you have any plans to get vaccinated?      17   Margaret.
      18      A. No.                                           18           You gave me a list of concerns that you
      19      Q. Why not?                                      19   have about the COVID-19 vaccine. Can you tell me
      20      A. Because there are already numerous --         20   generally where does your understanding come from
      21   sorry. My jaw is a little stiff.                    21   that allows you to give me that list of concerns?
      22      Q. That's okay.                                  22       A. Personal research as well as reports
      23      A. There are already numerous complications      23   from America's frontline doctors, reports from
      24   that people have been experiencing that I do not    24   doctors that are being silenced, just statistics


                                                                                   3 (Pages 9 to 12)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 4 of 16
                                                      Page 13                                                     Page 14
       1   that have come out about all of the complications      1      A. Yes.
       2   that people have been experiencing.                    2      Q. Okay. Have you talked to any physician
       3      Q. Okay. And that information, are those            3   about any of the concerns that you just listed for
       4   things that you've read or seen somewhere?             4   me?
       5      A. Yes.                                             5      A. No, not personally.
       6      Q. Were they on the Internet or at a                6      Q. No physician has ever told you that
       7   library or somewhere else?                             7   those are risks for you. Is that correct?
       8      A. Internet, scanned documents, webinars            8      A. Not personally, but I don't believe that
       9   that we've listened to.                                9   I need someone to tell me that.
      10      Q. Webinars with your lawyers or with              10      Q. Okay.
      11   others?                                               11      MS. SIEBERT: Anne, I'm sorry. Can we take
      12      A. Well, I guess I don't mean webinars.            12   just a two-minute break here?
      13   But just conversations that I've listened to          13      MS. RICCHIUTO: Yes, absolutely.
      14   between doctors and other people.                     14      MS. SIEBERT: Great.
      15      Q. Can you give me an example of a                 15      MS. RICCHIUTO: No problem.
      16   conversation that you've listened to between          16      MS. SIEBERT: Margaret, if you can turn off
      17   doctors?                                              17   your microphone and camera, that would be great.
      18      A. I don't remember specifically.                  18             (WHEREUPON, a recess was had
      19      Q. Was that something that was in person           19             from 4:45 to 4:47 p.m.)
      20   where you saw doctors conversing with one another?    20      MS. RICCHIUTO: Corey, will you remind me what
      21      A. No.                                             21   I asked last.
      22      Q. Was it a video?                                 22             (WHEREUPON, the record was read
      23      A. Yes.                                            23             by the reporter as requested as
      24      Q. A video online?                                 24             follows: Q. No physician has ever


                                                      Page 15                                                     Page 16
       1              told you that those are risks for           1   that the vaccine, for example, is safe and is
       2              you. Is that correct?                       2   something that would be beneficial for you? Have
       3                 A. Not personally, but I don't           3   you read anything saying that?
       4              believe that I need someone to tell         4       A. Yes, I have, because just from the world
       5              me that.)                                   5   we live in, everyone is exposed to all those here's
       6   BY MS. RICCHIUTO:                                      6   why this is good for you, here's why you should
       7       Q. Okay. So, you're comfortable -- do I            7   take this, here's why it won't pose any
       8   understand you to be saying, Margaret, that you're     8   complications.
       9   comfortable with what you've read online in terms      9            But I just find those to be possibly
      10   of understanding the risks of the vaccine and you     10   misleading because if someone else is telling me
      11   don't feel like you need to consult with any          11   what's good for my health and they don't know
      12   medical professional? Is that fair?                   12   personally what I've got -- what I've gone through
      13       A. Yes, that's fair. I mean, doctors are          13   and what my family has gone through, then I don't
      14   just humans too, and no one really knows anything     14   know if I can trust that.
      15   about this vaccine specifically. So, even if          15       Q. Okay. Do you have the same concern
      16   someone is telling me it's good for me, then I        16   about trusting information that's telling you that
      17   believe I can personally say that it's not good for   17   it's not good for you?
      18   me just based on the information that has been        18       A. I mean, I suppose so, but I wouldn't say
      19   released.                                             19   that it's telling me to not get it. It's telling
      20       Q. Have you -- you've told me about some          20   me here what's could happen if you get it and it's
      21   information that you've looked at telling you that    21   your decision. Whereas all of the articles and
      22   it's not good for you.                                22   information, everything that's telling me why I
      23           Have you read any information that            23   should get it is telling me you have to get it.
      24   expresses a different view, that expresses a view     24   And I guess just the difference between that is the


                                                                                      4 (Pages 13 to 16)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 5 of 16
                                                         Page 17                                               Page 18
       1   option versus the mandate, which is scary.               1       A. Yes.
       2      Q. Okay. Do you have, Margaret, access to             2       Q. Okay. Can you look at -- I think the
       3   your -- the link that Melena would have sent you to      3   information about you start at paragraph -- starts
       4   look at a document with me?                              4   at paragraph 209.
       5      A. Yeah, I think so.                                  5           You're free to look at anything else
       6      Q. Okay. If you refresh that --                       6   that you want to in the document, but I'm going to
       7      MS. MICHELE ROTH: Oops, did we just lose her?         7   be specifically asking you about paragraphs 209 and
       8      THE WITNESS: No, she'll still there.                  8   the next few paragraphs after that. That's on --
       9   BY THE WITNESS:                                          9   starts on page 44 of the document, if that helps
      10      A. We have it pulled up.                             10   you find it.
      11   BY MS. RICCHIUTO:                                       11       MS. SIEBERT: Anne.
      12      Q. Okay. Do you have your camera off                 12       MS. RICCHIUTO: Yeah.
      13   because you're looking at the screen?                   13       MS. SIEBERT: I'm sorry. The exhibit you have
      14      A. Yeah, since we switched to the iPad, it           14   is the verification form.
      15   doesn't let you have multiple tabs open I don't         15       MS. RICCHIUTO: Well, that's not the right
      16   think.                                                  16   one. Thank you, Melena.
      17      Q. We will try to look at it and then maybe          17       MS. SIEBERT: You're welcome.
      18   come back together.                                     18       MS. RICCHIUTO: Sorry about that.
      19      A. Okay.                                             19             (WHEREUPON, Roth Deposition Exhibit
      20      Q. But I certainly want you to see the               20              No. 1 was marked for
      21   document if I'm going to ask you about it.              21              identification: Signed
      22            Do you recognize this document that's          22              Verification.)
      23   pulled up here that's going to be marked as             23   BY MS. RICCHIUTO:
      24   Exhibit 1, Margaret?                                    24       Q. You know, now that we have it up,


                                                         Page 19                                               Page 20
       1   Margaret, is this verification that you're looking       1       Q. Have you seen this document, the big
       2   at, is that something that you signed?                   2   document?
       3        A. Yes.                                             3       A. I may have glanced over it, but I
       4        Q. Does seeing it remind you what the               4   haven't read it in depth.
       5   purpose of it was?                                       5       Q. Let me know when you get to paragraph
       6        A. Yes.                                             6   209, when you have that in front of you.
       7        Q. And what was that?                               7       A. We have that in front of us.
       8        A. The purpose for signing it?                      8       Q. Okay. It says that you are an incoming
       9        Q. Yeah.                                            9   freshman at IU. I gather that's correct?
      10        A. Verifying that I'll be truthful and that        10       A. Yes.
      11   I'll say everything that I need to say to state my      11       Q. And then it talks about your objection
      12   position.                                               12   to taking the vaccine, and some of that is what we
      13        Q. Okay. Okay. Now if you refresh, now I           13   just talked about.
      14   hope you'll have -- I was going to even skip that       14           Paragraph 209 also mentions "the
      15   document and I botched it. I'm sorry for that,          15   extremely minimal risk of COVID to all age groups,
      16   everybody.                                              16   especially her age group."
      17            But if you can get -- let me know,             17           Can you tell me a little bit more about
      18   Margaret, when you're on page 44.                       18   your views about the risk of COVID starting with
      19              (WHEREUPON, Roth Deposition Exhibit          19   your age group?
      20               No. 2 was marked for                        20       A. Just from hearing and seeing statistics
      21               identification: Verified Complaint          21   about it and personal experiences like friends
      22               for Declaratory and Injunctive              22   supposedly contracting COVID, the risks are what
      23               Relief.)                                    23   seems to me to be like a cold and loss of taste and
      24   BY MS. RICCHIUTO:                                       24   smell and then they're fine.


                                                                                     5 (Pages 17 to 20)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 6 of 16
                                                      Page 21                                                   Page 22
       1            For my age group, I don't -- I think we       1   statistics?
       2   all still have great immune systems and we don't       2       A. Not specifically.
       3   need to introduce anything to alter the body's way     3      Q. Are you aware of any statistics about
       4   of fighting off COVID-19.                              4   the death rate associated with COVID?
       5       Q. Do some people not have as great of an          5       A. Not specifically.
       6   immune system as others?                               6       Q. So, for example, are you aware that the
       7       A. Yes, that's true.                               7   U.S. death toll is something around -- I think it's
       8       Q. Would those people benefit from the             8   around 600,000 people?
       9   vaccine, in your view?                                 9       A. I wasn't aware of the specific number.
      10       A. I think that's their decision if they          10      Q. Were you aware that anybody had died of
      11   want to take it. I don't know if it would help        11   COVID?
      12   them because I believe it hasn't been said that --    12       A. Yes, I was aware of that.
      13   I don't know.                                         13       Q. Were you aware that people of all
      14       Q. Where does your understanding that             14   different ages have died of COVID?
      15   there's -- that there is a minimal risk of COVID to   15       A. Yes.
      16   all age groups?                                       16       Q. Okay. Do you believe there's any age
      17       A. Based on the fact that it's a 99.99 X          17   group that for which COVID poses risks?
      18   number survival rate.                                 18       A. Can you say that again?
      19       Q. For -- survival -- that's your                 19       Q. Do you believe that COVID poses a health
      20   understanding of the COVID survival rate?             20   risk for anybody?
      21       A. Yes.                                           21       A. I mean, if you have a weakened immune
      22       Q. Where does that number come from?              22   system, if you're elderly, I believe that COVID-19
      23       A. From just statistics that I see.               23   would pose issues just as much as the flu would,
      24       Q. Do you know where you've seen those            24   just as much as common cold could.


                                                      Page 23                                                   Page 24
       1      Q. Okay. Paragraph 210 in the Complaint,            1      MS. RICCHIUTO: Otherwise it's okay with me if
       2   Margaret, contains some pretty personal information    2   she looks at it, you know, just while we are really
       3   about your family's health circumstances, and I        3   looking at the Complaint unless that's posing a
       4   don't -- other than to say I'm sorry to read about     4   problem for Corey.
       5   all of that and I know that has to be really hard      5      MS. SIEBERT: Margaret, let's do it this way.
       6   circumstances.                                         6   Let's have your camera back on, but if at any point
       7          I don't need to ask you specifics about         7   Anne asks a question and you need to refer back to
       8   any of those, but I just want to ask you a couple      8   the Complaint, then we'll kind of go back and
       9   of clarifying questions about that paragraph.          9   forth. Is that fair with everybody?
      10          You mention I think two or three aunts         10      THE WITNESS: Okay.
      11   and a great-aunt. Are those family members family     11      MS. SIEBERT: Anne, are you okay with you?
      12   members that are biologically related to you?         12      MS. RICCHIUTO: I'm great with that.
      13            (Clarification requested by the              13      MS. SIEBERT: Corey?
      14             reporter.)                                  14      THE REPORTER: Yes.
      15      THE WITNESS: Yes. I can either look at the         15      MS. RICCHIUTO: If you want to look at the
      16   document or I can have my camera on.                  16   document, we want you to be able to look at it. If
      17      MS. RICCHIUTO: Melena, how do you feel about       17   we were all together, I'd hand it to you and you
      18   her not looking at the document?                      18   could hold it and we could look at one another at
      19      MS. SIEBERT: Let's for now, Margaret, since        19   the same time.
      20   she's looking at -- do you feel comfortable enough    20      MS. SIEBERT: Just so you know, they tried
      21   that you know what is in paragraph 210 to answer      21   to -- their laptop was having some technical issues
      22   some questions about it?                              22   because they weren't planning to use the iPad.
      23      THE WITNESS: I should be, yes.                     23      MS. RICCHIUTO: Go with the flow.
      24      MS. SIEBERT: Okay.                                 24      MS. SIEBERT: We'll try it this way.


                                                                                    6 (Pages 21 to 24)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 7 of 16
                                                  Page 25                                                    Page 26
       1       MS. RICCHIUTO: That's fine.                        1      A. A doctor has not said that.
       2   BY MS. RICCHIUTO:                                      2      Q. Have you ever asked a doctor if your
       3       Q. Then that paragraph talks about some            3   family history or your skin conditions make it more
       4   skin reactions and rashes that you've had in the       4   likely that you'll suffer adverse reactions from
       5   past. Do you remember those being described in         5   the vaccine?
       6   there?                                                 6      A. No.
       7       A. Yes.                                            7      Q. Did you apply for a medical exemption
       8       Q. And then you sort of sum up -- you've           8   from IU?
       9   got some medical history about your family, and        9      A. No.
      10   then you've got this information about your skin      10      Q. Why not?
      11   issues. And then it says, "All of this makes it       11      A. Because IU would not allow it based on
      12   much more likely that Ms. Roth will suffer adverse    12   their definition of what a medical exemption would
      13   reactions from the vaccine."                          13   cover.
      14           My question about that is what is the         14      Q. What's your understanding of what it
      15   basis for your understanding that your family         15   would cover?
      16   history and your skin -- your past skin issues make   16      A. I don't quite remember what IU said.
      17   you more likely to suffer adverse reactions from      17      Q. Did you look into it --
      18   the vaccine?                                          18      A. Yeah.
      19       A. Just because I've suffered adverse             19      Q. -- to see if you thought you would
      20   reactions from the tiniest thing, like any --         20   qualify?
      21   introducing any foreign substances could pose even    21      A. I didn't personally look into it, but my
      22   greater complications.                                22   lawyers and my parents looked into it.
      23       Q. Is that a conclusion that you've come to       23      Q. And it sounds like your understanding is
      24   or is that something that a doctor has told you?      24   whatever the criteria are, you don't qualify for


                                                  Page 27                                                    Page 28
       1   that. Is that accurate?                                1   they've been calling it and singling myself out.
       2      A. I believe so, yes.                               2       Q. Okay. So, your concern -- I don't want
       3      Q. Okay. The next paragraph of your                 3   to -- I want you to tell me.
       4   Complaint says, "Additionally, asthma runs in          4           It sounds like you have a concern that
       5   Miss Roth's family, so masks are also not an           5   if you wore a mask at IU, then you would
       6   acceptable alternative."                               6   potentially be treated differently. Is that what
       7          Do you have asthma, Margaret?                   7   you're saying?
       8      A. I do not have asthma that has presented.         8       A. Yes.
       9      Q. Have you ever been tested for asthma?            9       Q. Where does that understanding come from?
      10      A. I don't remember.                               10       A. It comes from personal experience. It
      11      Q. Which family members have asthma?               11   comes from seeing others post about people on
      12      A. My father and my sister.                        12   social media. It comes from just how I view other
      13      Q. And, so, on the basis of your father and        13   people who wear masks or don't.
      14   your sister having asthma, is that the basis for      14       Q. Let's start with that.
      15   your testimony or your allegation in the Complaint    15           How do you view people who wear masks or
      16   that masks are not a -- not something that you can    16   don't?
      17   wear or what do you -- what's your limitations with   17       A. I -- I can't really say anything
      18   respect to masks?                                     18   specifically about that because everyone has their
      19      A. I mean, yes, there's the asthma portion,        19   own view and their own situation.
      20   but there's also a psychological portion that         20       Q. Okay. Well, you said that a factor for
      21   accompanies it. If I were forced to wear a mask,      21   your concern that you'd be treated differently is
      22   then I would almost definitely be segregated          22   how you view people whether or not they wear a
      23   against. I'd almost definitely be outcast. I          23   mask, and I'm just trying to understand what that
      24   would essentially be wearing a scarlet letter as      24   means.


                                                                                   7 (Pages 25 to 28)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 8 of 16
                                                         Page 29                                                  Page 30
       1      A. I mean, it's -- my view has changed as             1   that you would be treated differently if you wore a
       2   the COVID pandemic has changed. I don't know.            2   mask at IU. Can you say more about what you meant
       3      Q. What did your view used to be about                3   by that?
       4   people that wear masks or didn't?                        4      A. Well, just being on social media as
       5      A. Well, my view has always been that it's            5   teenagers do, I've seen posts where people
       6   sort of silly, but if I find out that they think         6   criticize and berate others for either not wearing
       7   it's protecting them, then that's good for them.         7   masks or if someone is forced to wear a mask
       8          I don't think anyone should be forced to          8   because they're not -- they haven't gotten the
       9   wear a mask. There's been multiple studies that          9   shot, people will also view them differently and
      10   show that masks aren't completely preventative.         10   almost attack them.
      11      Q. Are there any studies that show that              11      Q. Do people who do get the shot ever get
      12   masks provide some preventative benefit?                12   attacked for having gotten the shot?
      13      A. I don't remember.                                 13      A. I suppose, yes, from others who -- yes.
      14      Q. Do you remember anything else about the           14      Q. And then another factor that I think you
      15   studies that said that they don't provide a benefit     15   said was your personal experience, that these are
      16   or they don't provide I think you said a complete       16   factors that led to your concern that you might be
      17   benefit?                                                17   treated differently at IU.
      18      A. Or benefit at all. I've seen a few                18          Can you tell me about that personal
      19   studies that have said that. The particles of           19   experience that you were referencing?
      20   COVID-19 are too small and get through masks            20      A. That's just from hearing peers,
      21   anyway.                                                 21   classmates, co-workers, whoever, talk about others
      22      Q. Okay. So, one of the factors that you             22   who are either not wearing masks or wearing masks
      23   gave me was how you view people. Another one was        23   and just saying how they would act if they
      24   posts that you've seen that gave you the impression     24   interacted with that person I suppose.


                                                         Page 31                                                  Page 32
       1      Q. Did any of this experience happen at IU            1      Q. When you go into a business that
       2   Bloomington campus?                                      2   requires masks, do you wear one?
       3      A. No.                                                3      A. If I have to, yes. Otherwise I'll do
       4      Q. When you see someone wearing a mask, are           4   online orders or online shopping.
       5   you able to tell if that person has been vaccinated      5      Q. Well, have you ever gone to a store that
       6   or not?                                                  6   had a sign on the front that said "Masks required"
       7      A. No.                                                7   and not worn a mask in that store?
       8      Q. When the sort of world shut down in                8      A. I don't remember.
       9   March of 2020 last year, there were a lot of mask        9      Q. Do you go or did you -- I guess you're a
      10   mandates and orders. Some were State, some were         10   grad now. Did you go to public school or private
      11   local.                                                  11   school?
      12          Has there been any times since the               12      A. Private.
      13   pandemic started in March of 2020 that you have         13      Q. Were you guys on hybrid or full time?
      14   worn a mask for COVID purposes?                         14   How much time were you wearing a mask for school
      15      A. Yes.                                              15   during the school year last year?
      16      Q. Can you tell me about those times?                16      A. Our schedule changed a lot. We went
      17      A. I've been forced into wearing a mask              17   from hybrid to all online, back to hybrid, in
      18   because of the mandates and such, although I didn't     18   person, hybrid. It was all over the place.
      19   want to.                                                19      Q. Did you have to wear a mask any time you
      20      Q. Can you give me some examples of where            20   were at the school building?
      21   you've worn a mask?                                     21      A. Yeah.
      22      A. In school, at my work.                            22      Q. About how often was that?
      23      Q. Did you ever go shopping?                         23      A. I mean --
      24      A. Yeah.                                             24      Q. Understanding that it changed, but let's


                                                                                       8 (Pages 29 to 32)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 9 of 16
                                                  Page 33                                                    Page 34
       1   say like a hybrid week, how much would you be at       1       A. Most of the time.
       2   school?                                                2       Q. Have you ever considered quitting that
       3       A. It would be 14 to 21 hours about.               3   job so you didn't have to wear a mask?
       4       Q. In a week?                                      4       A. Yes.
       5       A. In a hybrid week.                               5       Q. But you're still employed there?
       6       Q. Okay. Where do you work?                        6       A. Yes.
       7       A. I work at an ice cream store.                   7       Q. Okay. So, school, work, shopping.
       8       Q. How often do you do that?                       8   Anywhere else that you can think of that you've
       9       A. Three to five times a week.                     9   worn a mask in the last year?
      10       Q. How long have you had that job?                10       A. Not really, no.
      11       A. A little over two years.                       11       Q. Have you been harmed by that mask
      12       Q. Did you work three to five times a week        12   wearing?
      13   even during the school year?                          13       A. What do you mean by that?
      14       A. No.                                            14       Q. Have you experienced any physical harm
      15       Q. Those are kind of summer hours?                15   as a result of wearing a mask at school, work and
      16       A. Yes.                                           16   shopping?
      17       Q. What about during the school year?             17       A. I guess I could say just general
      18       A. During the school year I worked about          18   overheating, a little bit difficulty to breathe.
      19   once a week.                                          19       Q. Do those things happen every time you
      20       Q. And are you required to wear a mask            20   wear a mask?
      21   while you are working at the ice cream store?         21       A. Yes.
      22       A. Yes.                                           22       Q. Have you tried different kinds of masks
      23       Q. Do you wear a mask while you're working        23   to see if anything worked better for you?
      24   at the ice cream store?                               24       A. What kinds of different masks do you


                                                  Page 35                                                    Page 36
       1   mean?                                                  1   swabs?
       2       Q. Well, I don't know. If there were               2       A. I don't know specifically, but I know
       3   something that had a different material that didn't    3   that it's substances that are potentially
       4   make you as hot or other things to accommodate         4   carcinogenic, and I don't want that introduced into
       5   these experiences that you've had.                     5   my body.
       6       A. Then, yeah, I've tried different                6       Q. And how do you know? You said you know
       7   materials.                                             7   that. How do you know?
       8       Q. Other than what you told me earlier             8       A. Know what exactly?
       9   about your concern that you might be treated           9       Q. That there is something potentially
      10   differently at Bloomington if you wear a mask, are    10   carcinogenic on swabs.
      11   there other ways that you believe that you will be    11       A. From -- I guess I don't know
      12   harmed by wearing a mask at Bloomington?              12   specifically.
      13       A. I don't know specifically.                     13       Q. Do you remember when you heard that or
      14       Q. Another part of your Complaint, and this       14   where you heard that?
      15   is in paragraph 211 -- and, again, if it doesn't      15       A. No.
      16   ring a bell, it's totally fine for you to look at     16       Q. Has a physician ever told you that the
      17   it.                                                   17   testing swabs are potentially carcinogenic?
      18           It says, "Nor is repeated exposure to         18       A. Not personally.
      19   the carcinogenic chemicals on the nasal testing       19       Q. What do you mean by that?
      20   swabs, especially with her family history of          20       A. I have never had a doctor tell me face
      21   cancer."                                              21   to face.
      22           And I want to ask you about the nasal         22       Q. Have you had a doctor tell you some
      23   testing swabs. So, what's your understanding of       23   other way?
      24   what carcinogenic chemicals are on nasal testing      24       A. No.


                                                                                   9 (Pages 33 to 36)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 10 of 16
                                                     Page 37                                                   Page 38
       1      Q. Has anyone ever told you that being              1      Q. Let's do some hypotheticals.
       2   tested for COVID will increase your risk for           2          What if you could be tested for COVID
       3   cancer?                                                3   using a blood test?
       4      A. I've been told that there is a potential         4      A. I don't know, but that just seems
       5   risk.                                                  5   excessive.
       6      Q. And who told you that?                           6      Q. What if you could be tested for COVID by
       7      A. My parents.                                      7   some kind of -- seeing something that's on the palm
       8      Q. Do you know where they got -- how they           8   of your hand?
       9   learned that information?                              9      A. I don't know.
      10      MS. SIEBERT: Objection; hearsay. You can go        10      Q. Well, does that seem harmful to you?
      11   ahead and answer, though, Margaret.                   11   Would you have the same concerns about harm?
      12   BY THE WITNESS:                                       12      A. It just depends on what it is.
      13      A. From their own research and -- yeah,            13      Q. What about if you could be tested for
      14   from their own research.                              14   COVID using your saliva?
      15   BY MS. RICCHIUTO:                                     15      A. I don't know.
      16      Q. Have your parents ever been tested for          16      Q. Well, it sounds to me like your concern
      17   COVID?                                                17   about the swab is the swab's contact with your
      18      A. I don't know.                                   18   body. Is that part of what you're concerned about
      19      Q. Have you ever been tested for COVID?            19   with the swab?
      20      A. No.                                             20      A. Yes.
      21      Q. If you were to be tested for COVID in           21      Q. So, if you could be tested for COVID in
      22   some way other than with a nasal swab, would you      22   a way where no testing implement had contact with
      23   have the same concern about being tested for COVID?   23   your body, would you feel that that was a less
      24      A. I don't know.                                   24   risky way to be tested?


                                                     Page 39                                                   Page 40
       1       A. I guess so.                                     1      A. I don't remember.
       2       Q. Have you ever had COVID or thought that         2      Q. How long were you sick that time that
       3   you had COVID?                                         3   you think you may have had COVID?
       4       A. I think so.                                     4      A. I don't remember.
       5       Q. How many times?                                 5      Q. Are you experiencing -- did you
       6       A. There was only one instance where we did        6   experience any symptoms later that you thought
       7   not know what I had. It was right before all of        7   might have been attributable to your possible COVID
       8   the pandemic stuff started.                            8   infection?
       9       Q. So, sometime before March of 2020?              9      A. No.
      10   That's when kind of the big shutdown orders came.     10      Q. During the time that you had those
      11       A. I don't believe so, but I don't know the       11   symptoms, were you aware of the idea of
      12   exact date.                                           12   quarantining or staying home or wearing a mask or
      13       Q. Okay. What were your symptoms that you         13   was it sort of before we knew about all of that?
      14   had at that time?                                     14      A. I don't remember, but I stayed home
      15       A. My throat swelled up so much that I like       15   because I was sick. So...
      16   didn't have a chin. I believe I had at least one      16      Q. Did you stay home for more than just the
      17   fever. We double tested for strep, and it was not     17   days that you were sick?
      18   strep. That's all I can remember.                     18      A. I don't remember.
      19       Q. When you got tested for strep, did they        19      Q. Any other times that you thought you
      20   do that with one of those long swabs that they put    20   might have had COVID?
      21   down your throat?                                     21      A. I don't think so.
      22       A. I don't remember.                              22      Q. Has anyone in your household had COVID?
      23       Q. Have you ever been tested for strep any        23      A. I don't know.
      24   other way than that?                                  24      Q. Has anyone in your household besides you


                                                                                   10 (Pages 37 to 40)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 11 of 16
                                                 Page 41                                                   Page 42
       1   had symptoms that are known to be associated with    1   described to me before?
       2   COVID?                                               2      A. No, because they've been tested over a
       3       A. I don't remember.                             3   longer period of time.
       4       Q. I was sorry to hear that it sounds like       4      Q. Do you know what anesthesia or
       5   you had some big dental work done this week,         5   medications that you had?
       6   although you look great.                             6      A. Not specifically, no.
       7       A. Thanks.                                       7      Q. How do you know that they've been tested
       8       Q. At the dentist's office -- was it a           8   over a longer period of time?
       9   dentist or surgeon or somewhere?                     9      A. Because people have been getting their
      10       A. Oral surgeon.                                10   wisdom teeth out for longer than people have been
      11       Q. Okay. Were you required to wear a mask       11   getting the COVID-19. And, I mean, I watched a
      12   at the oral surgeon's office?                       12   video that was from at least 20 years ago talking
      13       A. No.                                          13   about it.
      14       Q. Have you been required to wear a mask at     14      Q. Do you know if that -- the person in
      15   any kind of doctor or dental or other medical       15   that video received the same anesthesia or
      16   building in the last year?                          16   medications that you did this week?
      17       A. I don't remember.                            17      A. I don't know.
      18       Q. Were there any medications or anesthesia     18      Q. Did you have any religious objection to
      19   involved with the dental procedure that you had     19   the treatment that you got this week for your
      20   this week?                                          20   wisdom teeth?
      21       A. Yes.                                         21      A. No.
      22       Q. Did you do anything to investigate           22      Q. Your Complaint in a different section
      23   whether those medications or anesthesia might       23   says that you have -- a different paragraph says
      24   implicate any of the health concerns that you       24   you have a sincerely held religious objection to


                                                 Page 43                                                   Page 44
       1   the mandate. And first I want to ask you, what do    1   from that -- do I take it that you believe that the
       2   you mean by the mandate there?                       2   vaccine may have some kind of aborted fetal cells?
       3       A. By the mandate, is that what you said?        3   Or you tell me what's your understanding about
       4       Q. Yeah. Let me read it to you just so you       4   that.
       5   can have it. This is the sentence. This is in        5       A. From what I understand, it's possible
       6   paragraph 213 of the Complaint.                      6   that one is produced using aborted fetal cells and
       7           "Miss Roth also has a sincerely held         7   it's possible that one has aborted fetal cells
       8   religious objection to IU's mandate."                8   directly in it.
       9           And I --                                     9       Q. Do you know which ones those are?
      10       A. I believe that's in reference to the         10        A. No.
      11   vaccination mandate. Sorry for interrupting.        11       Q. Have you ever tried to find out?
      12       Q. No. I am here to hear from you. So,          12        A. No.
      13   thank you for that answer.                          13       Q. Are you aware that there's three kind of
      14           So, you have a sincerely held religious     14   generally available vaccines in the U.S.?
      15   objection to receiving the COVID vaccine or being   15        A. Yeah.
      16   required to receive the COVID vaccine or is it      16       Q. So, you described two. Does that mean
      17   something else?                                     17   that there's a third that you don't have a
      18       A. Can you repeat that?                         18   religious objection to?
      19       Q. I just want to understand what is your       19       A. I don't know.
      20   objection specifically to.                          20       Q. Well, do you have a religious objection
      21       A. It's an objection to being mandated to       21   to all three of the COVID vaccines?
      22   receive something that possibly contains aborted    22       A. I have a religious objection to the
      23   fetal cells.                                        23   possibility that there's aborted fetal cells in it
      24       Q. Okay. Where does the understanding come      24   and if it's in one, then it's completely possible


                                                                               11 (Pages 41 to 44)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 12 of 16
                                                   Page 45                                                       Page 46
        1   that it's in another, no matter if it's hidden or      1   so that you don't have to get the vaccine?
        2   not. And I don't want that in my body.                 2      A. I don't know.
        3       Q. If you were to learn that there was no          3      Q. Well, it sounds like you qualify for
        4   fetal cells involved in the production of the          4   one. Do you agree with that?
        5   vaccine or actually in the vaccine, would you still    5      A. Yes.
        6   have a religious objection to it?                      6      Q. But you haven't filed for one, correct?
        7       A. I don't know.                                   7      A. That's correct.
        8       Q. Was there any other basis for your              8      Q. But you could, correct?
        9   religious objection other than these potential         9      A. Yes.
       10   cells?                                                10      Q. Your objections to masking and testing,
       11       A. I don't know.                                  11   are those religious objections or are those
       12       Q. Based on the objection that we just            12   objections based on something else?
       13   talked about, did you file for religious exemption    13      A. Can you say that again?
       14   from being vaccinated to attend IU Bloomington?       14      Q. Sure. I think we've established that
       15       A. No.                                            15   you have a sincerely held religious objection to
       16       Q. Why not?                                       16   receiving the COVID vaccine. Do you agree with
       17       A. Because if we filed for the religious          17   that?
       18   exemption, then I would still have to wear a mask     18      A. Yes.
       19   and submit to testing.                                19      Q. Or at least the COVID vaccines that do
       20       Q. If you filed for the religious exemption       20   or may contain cells or tissue that are of concern
       21   and it were granted, are you aware that you would     21   to you, correct?
       22   not have to get the vaccine?                          22      A. Correct.
       23       A. Yes.                                           23      Q. And you've also told me some reasons why
       24       Q. Do you have plans to seek an exemption         24   you have concerns about mask -- wearing a mask and


                                                   Page 47                                                       Page 48
       1    being tested for COVID. I don't think that you         1   about overheating, problems breathing.
       2    have told me that those concerns are religious         2          Do you remember testifying to that?
       3    concerns, but I want to confirm that with you.         3      A. Yes.
       4        A. I don't think so.                               4      Q. Okay. All right. Do you think that you
       5        Q. You don't think that you have a                 5   will suffer any psychological harms from wearing a
       6    religious objection to wearing a mask?                 6   mask?
       7        A. Yeah. I don't think so.                         7      A. By psychological concerns, can you like
       8        Q. And you don't have a religious objection        8   explain that more?
       9    to being tested for COVID, correct?                    9      Q. Sure. Gosh, how would I explain that?
      10        A. Yeah. That's correct.                          10          I guess any harms that -- I'm thinking
      11        MS. RICCHIUTO: Can you give me one second.        11   of harms that aren't physical but more mental harms
      12           I think that's all the questions I have        12   that you might experience from having to wear a
      13    for now.                                              13   mask.
      14           Melena, do you have any questions?             14      MS. RICCHIUTO: Objection; leading.
      15                  EXAMINATION                             15   BY THE WITNESS:
      16    BY MS. SIEBERT:                                       16      A. Well, if I were to have to wear a mask,
      17        Q. Margaret, I just have a couple of what I       17   I can see not being able to make friends in
      18    think are fairly quick questions. Do you need a       18   college. I could see them forcing me to live in a
      19    break before we start?                                19   different complex away from all the vaccinated
      20        A. I'm okay.                                      20   individuals.
      21        Q. Okay. All right. Just want to make             21          So, essentially just everything that
      22    sure you're feeling okay. Okay.                       22   comes with being an outcast and being sort of
      23           Anne had asked you about some potential        23   marked as someone who isn't compliant.
      24    harms from wearing a mask, and you had testified      24   BY MS. SIEBERT:


                                                                                   12 (Pages 45 to 48)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 13 of 16
                                                  Page 49                                                            Page 50
       1      Q. Okay. And I believe you testified that           1   pull it back up or thinking about just wearing one
       2   over this past year you wore a mask in school and      2   in general just distracted me from wearing a mask.
       3   various other locations, correct?                      3           And I couldn't wear my glasses very well
       4      A. Yes.                                             4   because of the fog that occurs. So, I just gave up
       5      Q. When you did that, when you wore a mask          5   with that. And, so, yes, it definitely affected my
       6   over the past year, did it make -- did you suffer      6   learning.
       7   any psychological harms from that over the past        7       Q. I wear glasses, so I feel your pain on
       8   year?                                                  8   that.
       9      A. I mean, other than feeling like I wasn't         9           Did it affect communication within your
      10   true to my own beliefs, I would say not               10   education, wearing a mask?
      11   specifically, because at that time everyone was       11       MS. RICCHIUTO: Objection; leading.
      12   required to wear masks and there was no               12   BY THE WITNESS:
      13   differentiation between those who were vaccinated     13       A. I think it definitely did. It was
      14   versus unvaccinated.                                  14   difficult to understand some of my teachers. It
      15      Q. Did wearing masks in school, do you             15   was difficult to participate in discussions,
      16   think it affected your education?                     16   especially with hybrid learning. It was difficult
      17      A. Yes.                                            17   to read people. Pretty much everything that comes
      18      Q. How so?                                         18   along with learning, visual and auditory. It
      19      A. I remember even just on the first day           19   prevented a lot of those interactions.
      20   back, having to wear a mask, I couldn't concentrate   20   BY MS. SIEBERT:
      21   because it was so distracting being overheated and    21       Q. If you -- if the mandate is still in
      22   thinking about wearing a mask and how it didn't go    22   effect and you have to wear a mask this fall if you
      23   along with my beliefs and just constantly either      23   choose to continue your education at IU, do you
      24   pulling it down to take a drink or being told to      24   anticipate that some of those same educational


                                                  Page 51                                                            Page 52
       1   barriers will be impacted by in the same way?          1   anesthesia before that surgery. Is that correct?
       2       A. Yes.                                            2      A. Yes.
       3       MS. RICCHIUTO: Objection; speculation.             3      Q. At any point when you were contemplating
       4   BY MS. SIEBERT:                                        4   having the surgery or right beforehand, did you
       5       Q. Do you think that some of these                 5   feel coerced to take the anesthesia?
       6   psychological and mental harms that you've             6      A. No, I chose to.
       7   testified to today are any less important than         7      MS. SIEBERT: That's all I have.
       8   your -- the physical harms that you've testified       8      MS. RICCHIUTO: Okay. I have a couple more
       9   to?                                                    9   questions on those.
      10       MS. RICCHIUTO: Objection.                         10              FURTHER EXAMINATION
      11   BY THE WITNESS:                                       11   BY MS. RICCHIUTO:
      12       A. No.                                            12      Q. With respect to your testimony,
      13       MS. RICCHIUTO: Misstates the testimony.           13   Margaret, about wearing a mask at school and it
      14   BY THE WITNESS:                                       14   impacting communication, were your grades different
      15       A. No.                                            15   when you were wearing a mask than when you were
      16   BY MS. SIEBERT:                                       16   not?
      17       Q. You spoke that -- you testified earlier        17      A. I don't think there was a huge
      18   regarding your oral surgery that you had this week.   18   difference. I think it's difficult to say because
      19   Do you remember that?                                 19   it's different classes with junior year and senior
      20       A. Yes.                                           20   year.
      21       Q. I'm glad you're feeling better. You're         21           My grades stayed pretty much at my same
      22   kind of a rock star. I had wisdom teeth out, and I    22   grade level because of the work I put in outside of
      23   looked like a chipmunk for a long time.               23   class and -- well, that's all I have to say.
      24           And you did testify that you took             24      Q. So, is that a no, wearing a mask did not


                                                                                   13 (Pages 49 to 52)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 14 of 16
                                                  Page 53                                                   Page 54
       1   impact your grades?                                    1   come up with that if it happens, you wouldn't like
       2      A. I would say it impacted in-person                2   it but you don't know that it's going to happen.
       3   grades, testing grades. But because of my efforts      3   Is that fair?
       4   outside of school without a mask on, my grades         4       A. Yeah. I mean, they haven't released
       5   didn't suffer terribly.                                5   housing, so I have no idea what could happen.
       6      Q. When you were talking about things that          6       Q. When you are wearing a mask at your job
       7   might happen if you had to wear a mask at              7   at the ice cream store, are you psychologically
       8   Bloomington, you said, "I could see not being able     8   harmed by that?
       9   to make friends. I could see living in a different     9       A. Can you elaborate on that?
      10   complex."                                             10       Q. Well, your lawyer asked you about
      11           Are those things that have actually           11   psychological harm that you had experienced from
      12   happened or that you know will happen or things       12   wearing a mask, and I'm trying to figure out if
      13   that you are worried might happen?                    13   that's always when you wear a mask or only certain
      14      A. Those are things that I'm worried might         14   times that you wear a mask that you feel like you
      15   happen, but I don't know if they will for certain.    15   are psychologically harmed?
      16      Q. When you filled out your housing                16       A. I always feel I guess psychologically
      17   paperwork for Bloomington, did it -- was there a      17   harmed when I wear a mask because I'm not being
      18   question about whether you've been vaccinated?        18   true to myself. I think it also depends on the
      19      A. I don't remember.                               19   environment. Just depends on who is -- so that's
      20      Q. Has Bloomington told you that they're           20   all I have to say.
      21   going to house you differently depending upon         21       Q. What do you mean that you're not being
      22   whether or not you're vaccinated?                     22   true to yourself when you wear a mask?
      23      A. I don't think so.                               23       A. I don't believe that they help in the
      24      Q. So, that's just something that you've           24   way that everyone thinks they help, and I don't


                                                  Page 55                                                   Page 56
       1   believe that I should be forced to wear one.           1     MS. SIEBERT: That's all I have.
       2       Q. So, when you wear one, you -- you what?         2     MS. RICCHIUTO: I don't have anything else.
       3   You think what?                                        3   Thank you, Margaret. Hope you continue to feel
       4       A. I think that I shouldn't have to wear           4   good.
       5   one, and I just think about when I can take it off     5     THE WITNESS: Thank you.
       6   or if I can take it off without anyone saying          6           (Time noted: 5:47 p.m.)
       7   anything to me.                                        7         FURTHER DEPONENT SAITH NAUGHT
       8       MS. RICCHIUTO: I think that's all that I have      8
       9   for you, Margaret.                                     9
      10       MS. SIEBERT: Margaret, I have just one            10
      11   follow-up from the follow-up.                         11
      12              FURTHER EXAMINATION                        12
      13   BY MS. SIEBERT:                                       13
      14       Q. Do you think grades -- when you think          14
      15   about the word "education" or you think about your    15
      16   education, are the grades -- are grades the only      16
      17   thing that matter to you?                             17
      18       A. No. I would say grades were a lot              18
      19   different from education this year. I would say a     19
      20   lot of teachers boosted the grades because they       20
      21   knew that we weren't getting the same education, so   21
      22   they would give us points, which wouldn't             22
      23   necessarily reflect my education.                     23
      24       Q. Okay.                                          24


                                                                                 14 (Pages 53 to 56)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 15 of 16
                                                           Page 57                                                        Page 58
       1                                                              1              INSTRUCTIONS TO WITNESS
               I, CORINNE T. MARUT, C.S.R. No. 84-1968,
       2   Registered Professional Reporter and Certified             2
           Shorthand Reporter, do hereby certify:                     3             Please read your deposition over
       3           That previous to the commencement of the
           examination of the witness, the witness was duly           4    carefully and make any necessary corrections. You
       4   sworn to testify the whole truth concerning the
           matters herein;                                            5    should state the reason in the appropriate space on
       5           That the foregoing deposition transcript           6    the errata sheet for any corrections that are made.
           was reported stenographically by me, was thereafter
       6   reduced to typewriting under my personal direction         7             After doing so, please sign the errata
           and constitutes a true record of the testimony
       7   given and the proceedings had;
                                                                      8    sheet and date it.
                   That the said deposition was taken                 9             You are signing same subject to the
       8   before me at the time and place specified;
                   That the reading and signing by the               10    changes you have noted on the errata sheet, which
       9   witness of the deposition transcript was agreed           11    will be attached to your deposition.
           upon as stated herein;
      10           That I am not a relative or employee or           12             It is imperative that you return the
           attorney or counsel, nor a relative or employee of
      11   such attorney or counsel for any of the parties           13    original errata sheet to the deposing attorney
           hereto, nor interested directly or indirectly in          14    within thirty (30) days of receipt of the
      12   the outcome of this action.
      13                                                             15    deposition transcript by you. If you fail to do
                 __________________________________
      14         CORINNE T. MARUT, Certified Reporter
                                                                     16    so, the deposition transcript may be deemed to be
      15                                                             17    accurate and may be used in court.
                    (The foregoing certification of this
      16   transcript does not apply to any                          18
           reproduction of the same by any means, unless under       19
      17   the direct control and/or supervision of the
           certifying reporter.)                                     20
      18
      19                                                             21
      20                                                             22
      21
      22                                                             23
      23                                                             24
      24


                                                           Page 59                                                        Page 60
       1                 - - - - - -                                  1          UNITED STATES DISTRICT COURT
                                                                                 NORTHERN DISTRICT OF INDIANA
                          ERRATA                                      2           FORT WAYNE DIVISION
       2                 - - - - - -                                  3
                                                                          RYAN KLAASSEN, et al.,         )
       3                                                              4                     )
       4    PAGE LINE CHANGE                                                     Plaintiffs, )
                                                                      5                     ) CASE NO.
       5    ____ ____ ____________________________                          -vs-              ) 1:21-cv-00238
       6         REASON: ____________________________                 6                     )
                                                                          THE TRUSTEES OF INDIANA            )
       7    ____ ____ ____________________________                    7   UNIVERSITY,               )
       8         REASON: ____________________________                                       )
                                                                      8          Defendant.      )
       9    ____ ____ ____________________________                    9
      10         REASON: ____________________________                                  AFFIDAVIT
                                                                     10
      11    ____ ____ ____________________________                                I, MARGARET ROTH, the undersigned
      12         REASON: ____________________________                11   affiant, being first duly sworn, on oath say that
                                                                          the testimony given at my deposition at the time
      13    ____ ____ ____________________________                   12   and place aforesaid is the truth, the whole truth,
      14         REASON: ____________________________                     and nothing but the truth, and that I have read the
                                                                     13   foregoing transcript consisting of Pages 1 to 61
      15    ____ ____ ____________________________                        inclusive, and do subscribe and make oath that the
      16         REASON: ____________________________                14   same is a true, correct, and complete transcript of
                                                                          my deposition so given as aforesaid, and includes
      17    ____ ____ ____________________________                   15   changes, if any, so made by me.
      18         REASON: ____________________________                16             FURTHER AFFIANT SAITH NAUGHT.
                                                                     17
      19    ____ ____ ____________________________                                    _____________________________
      20         REASON: ____________________________                18
                                                                                      AFFIANT, MARGARET ROTH
      21    ____ ____ ____________________________                   19
      22         REASON: ____________________________                20   SUBSCRIBED AND SWORN TO before me
                                                                     21   this day of   , A.D. 20 .
      23    ____ ____ ____________________________                   22   _____________________________________
      24         REASON: ____________________________                23   Notary Public
                                                                     24


                                                                                         15 (Pages 57 to 60)
USDC IN/ND case 1:21-cv-00238-DRL-SLC document 31-27 filed 07/12/21 page 16 of 16
                                         Page 61
        1             LAWYER'S NOTES
        2   PAGE LINE
        3   ____ ____ ____________________________
        4   ____ ____ ____________________________
        5   ____ ____ ____________________________
        6   ____ ____ ____________________________
        7   ____ ____ ____________________________
        8   ____ ____ ____________________________
        9   ____ ____ ____________________________
       10   ____ ____ ____________________________
       11   ____ ____ ____________________________
       12   ____ ____ ____________________________
       13   ____ ____ ____________________________
       14   ____ ____ ____________________________
       15   ____ ____ ____________________________
       16   ____ ____ ____________________________
       17   ____ ____ ____________________________
       18   ____ ____ ____________________________
       19   ____ ____ ____________________________
       20   ____ ____ ____________________________
       21   ____ ____ ____________________________
       22   ____ ____ ____________________________
       23   ____ ____ ____________________________
       24   ____ ____ ____________________________




                                                                 16 (Page 61)
